Name: Council Decision (EU) 2017/1388 of 17 July 2017 on the conclusion of the Framework Agreement between the European Union and Kosovo (This designation is without prejudice to positions on status, and is in line with UNSCR 1244(1999) and the ICJ Opinion on the Kosovo declaration of independence. ) on the general principles for the participation of Kosovo in Union programmes
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe
 Date Published: 2017-07-27

 27.7.2017 EN Official Journal of the European Union L 195/1 COUNCIL DECISION (EU) 2017/1388 of 17 July 2017 on the conclusion of the Framework Agreement between the European Union and Kosovo (*1) on the general principles for the participation of Kosovo in Union programmes THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 212, in conjunction with point (a) of the second subparagraph of Article 218(6) and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Council Decision (EU) 2016/2053 (2), the Framework Agreement between the European Union and Kosovo on the general principles for the participation of Kosovo in Union programmes (the Agreement) was signed on 25 November 2016, subject to its conclusion at a later date. (2) On 14 December 2010 the Council stated that it looked forward to receiving a Commission proposal that would allow for Kosovo's participation in Union programmes. Such participation is to be made possible by the conclusion of the Agreement. (3) The aim of the Agreement is that the Union carry out economic, financial and technical cooperation measures with Kosovo pursuant to Article 212 of the Treaty on the Functioning of the European Union. (4) The conclusion of the Agreement does not prejudge the position of Member States on the status of Kosovo, which will be decided in accordance with their national practice and international law. None of the terms, wording or definitions used in this Decision, the Agreement, including its Annex, or in the Union programmes constitute recognition of Kosovo by the Union as an independent State, nor does it constitute recognition by individual Member States of Kosovo in that capacity where they have not taken such a step. (5) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Framework Agreement between the European Union and Kosovo on the general principles for the participation of Kosovo in Union programmes is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 10 of the Agreement (3). Article 3 The Commission is authorised to determine, on behalf of the Union, the specific terms and conditions applicable to the participation of Kosovo in each particular Union programme, including the financial contribution to be paid, in accordance with Article 5 of the Agreement. The Commission shall keep the relevant working party of the Council informed. Article 4 This Decision shall enter into force on the day following that of its adoption. Done at Brussels, 17 July 2017. For the Council The President F. MOGHERINI (*1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244(1999) and the ICJ Opinion on the Kosovo declaration of independence. (1) Consent of 4 July 2017 (not yet published in the Official Journal). (2) Council Decision (EU) 2016/2053 of 14 November 2016 on the signing, on behalf of the Union, of the Framework Agreement between the European Union and Kosovo* on the general principles for the participation of Kosovo in Union programmes (OJ L 319, 25.11.2016, p. 1). (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.